Habt, J., (after stating the facts). The landowners rely for a reversal of the decree upon the ground that the title to 'the lands in controversy was in the United States at the time the original assessment of benefits was made, and that, after the road wag constructed, there could be no reassessment of benefits so as to include the lands in controversy, notwithstanding the fact that the title at the time of the reassessment of benefits had passed from the United States to the landowners sued in this action. We do not agree with the landowners in their contention. It is true, as contended by counsel for appellants, that the Legislature has no power to impose a tax of any character upon any property of the United States, and that this immunity includes special assessments for local improvement. Fagan v. Chicago, 84 Ill. 227; Ford v. City of Great Falls (Mont.), 127 Pac. 1004; Ivinson v. Hance, 1 Wyo. 270, and Whittaker v. Deadwood (S. D.), 139 Am. St. Rep. 1076. The reason is that the Federal Government is supreme within the purview of the powers granted to it by the Constitution, and the property of the United States cannot be subject to general taxation or to the levy of special assessments against it, without the consent of Congress. This view was recognized in the ease of Pierce v. Drainage District No. 17,155 Ark. 89. In that case the United States, through Congress, had expressly consented that the lands be taxed for drainage purposes. So, too, in Ahern v. Board of Improvement District No. 3 of Texarkana, 69 Ark. 68, the principle was recognized when the court said that public property was not assessable, and was properly excluded from the , assessment of benefits in that .case. So it will be seen that the property is exempt from special assessments because the title is in the United States, and not because no benefits accrue to it. When, however, the title passes from the United States to purchasers or homesteaders, the reason for the rule ceases, and the rule therefore itself no longer obtains. The general rule is that, when the United States has ceased to have any proprietary interest in property, it becomes private property, and, as such, is subject to general taxation. People v. Shearer, 30 Cal. 645; and Carroll v. Safford, 3 How. (U. S.) 441. With like reason 'the lands would he subject to special assessments for local improvements after the title had passed from the United States to individuals. But it is contended that such special assessments could not be made upon lands after the construction of the public improvement. This question has been expressly decided adversely to the contention of appellants by the- Supreme Court of the United States in Seattle v. Kelleher, 195 U. S. 351. In that case the .court held that, after the improvement of a street had been made, there could be a reassessment of benefits, notwithstanding a previous invalid attempt to asses-s. The court said that the reassessment might be a new assessment, and that whatever the Legislature could authorize, if it were ordering an assessment for the first time, it equally could authorize, although the first assessment was invalid. Again, in Wagner v. Baltimore, 239 U. S. 207, the court held that a State may, without violating the Fourteenth Amendment, exercise authority to assess property on account of special benefits resulting from an improvement already made. This court has held that the Legislature may provide for a new assessment of benefits in a drainage district for a reassessment of benefits of a road district. Burr v. Beaver Dam Drainage District, 145 Ark. 51, and Earle Road Imp. Dist. No. 6 v. Johnson, 145 Ark. 438. 'It results from the views that we have expressed that, when the title to the lands in question passed from the United States to private owners, the lands became subject, not only to ordinary taxes, but to special assessments for public improvements. The lands are included Within the boundaries of the improvement district, and the question of the amount of benefits assessed against the lands is not raised. The only issue raised by the appeal .is whether or not the lands are subject to the special assessment of benefits, and, that question being decided adversely to the landowners, it follows that the decree must "be affirmed. It is so ordered.